DETAILED ACTION
	This Office Action is responsive to submission of amendment 8/11/2022.
	Claims 1-2, and 5-10 are pending.
	After a thorough search and examination of the present application, and in light of the following:
	the prior art made of record;
	Claims 1-2, and 5-10 are allowed. 
Claim Interpretation – 35 U.S.C. § 112(f)
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f), sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f), sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are in claim 1: “state information acquisition unit”, “action information output unit”, “reward output unit”, and “value function updating unit”.  Likewise, this applies to claim limitations in claim 7: “optimization action information output unit” and “value function updating unit”. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f), sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f), sixth paragraph.

Reason for Allowance
	The following is a statement of reasons for the indication of allowable subject matter:
	Claim 1 requires, among other things: the reward output unit calculates a reward based on the input/output gain of the servo control device and the input/output phase delay included in the measurement information wherein the reward output unit calculates a negative value as a reward when the input/output gain of the servo control device exceeds the input/output gain of a standard model and the reward output unit calculates a reward based on the input/output phase delay.
	Among the closest art identified:
	Lee et al (A Novel Grid Synchronization PLL Method Based on Adaptive Low-Pass Notch Filter for Grid-Connected PCS) discloses machine learning for optimizing the coefficients of the notch filter that controls the servo drive system.  
	Hatano et al (JPH0519859A) discloses a servo actuator to remove machine resonance in a motor by providing a notch filter, a sweep oscillator control means, an amplitude detecting means, and a frequency setting means.
	Jayachitra et al (Genetic Algorithm Based PID Controller Tuning Approach for Continuous Stirred Tank Reactor) discloses a genetic algorithm to tune a PID (proportional integral derivative) controller that optimizes the coefficients of the notch filter.
	Hakim et al (Application of Reinforcement Learning on Self-Tuning PID Controller for Soccer Robot Multi-Agent System) discloses a reinforcement learning algorithm for self-tuning a PID controller.
	However, none of the references, alone or in combination, teach using the input/output gain and input/output phase delay of the servo motor where a reward is calculated for each as part of the optimization of the coefficients of the notch filter.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124